IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT NASHVILLE            FILED
                        JULY SESSION, 1998         August 20, 1998

                                                Cecil W. Crowson
ELIZABETH SMITH,           )                  Appellate Court Clerk
                               C.C.A. NO. 01C01-9709-CC-00436
                           )
      Appe llant,          )
                           )
                           )   LINCOLN COUNTY
VS.                        )
                           )   HON. CHARLES LEE
STATE OF TENNESSEE,        )   JUDGE
                           )
      Appe llant.          )   (Post-Conviction)


                ON APPEAL FROM THE JUDGMENT OF THE
                  CIRCUIT COURT OF LINCOLN COUNTY



FOR THE APPELLANT:             FOR THE APPELLEE:

ELIZABETH SMITH, PRO SE        JOHN KNOX WALKUP
3881 Stewart Lane              Attorney General and Reporter
Nashville, TN 37218-3302
                               LISA A. NAYLOR
                               Assistant Attorney General
                               425 5th Avenu e North
                               Nashville, TN 37243

                               W. MICHAEL McCOWN
                               District Attorney General
                               P.O. Box 878
                               Fayetteville, TN 37334




OPINION FILED ________________________

AFFIRMED PURS UANT TO RULE 20

JERRY L. SMITH, JUDGE
                                   ORDER

       Appe llant Elizabeth Smith w as con victed by a jury in the L incoln C ounty

Circu it Court on April 15, 1992 of the first degree murder of her husband. She

received a sentence of life imprisonment with the Tennessee Department of

Correction. This Co urt affirme d her co nviction a nd sen tence. State v. E lizabeth

Smith , C.C.A. No. 01C01-9211-CC -00362 , Lincoln C ounty (T enn. C rim. App .,

Nashville, March 2), perm. to appeal d enied, (Tenn. 1995). On appeal, she

presen ts the following issue for our review: w hether the trial cou rt erred in

dismissing Appellant’s petition for post-conviction relief on the ground that it was

barred by the statute of limitations.




       After a review of the re cord, we affirm the judgmen t of the trial court

pursuant to Court of Criminal Appeals Rule 20.




       On August 13, 1997, Appellant filed her pro se petition for post-conviction

relief in the Lin coln Co unty Circuit Court. In her petition, she alleg ed, inter alia ,

ineffective assistance of counsel and ex pos t facto application of laws b oth in the

sentencing and post-conviction proceedings.           The trial court dismissed the

petition without a hearing on August 9, 1997.




       Prior to the adoption of the recent Post-Conviction Procedure Act, petitions

like the pres ent one had to be filed within three years of the date of the final

action of the high est state appellate cou rt to which an appeal was taken. Tenn.

                                           -2 -
Code Ann. § 4 0-30-10 2 (1995 , Repl.).         H owever, the new Post-Conviction

Procedu re Act, which took effect on May 10, 1995, subsequently shortened the

three-year statute of limitations to one year. Tenn. Code Ann. § 40-30-201 et

seq. (Supp. 1996). Appellant’s statute of limitations for the filing of a petition for

post-conviction relief began to run on June 1 2, 1995 , the date that the Tennessee

Supreme Court de nied he r applicatio n to appeal, and expired one year later on

June 12, 1996. Appellant filed her petition on August 13, 1997, more than one

year after the expiration of the limitations period. We conclude that the trial court

prope rly dismissed the August 19, 1997 petition as being barre d by the s tatute

of limitations.




       Accordingly, we affirm the trial court’s judgment pursuant to Court of

Criminal Appeals Rule 20.




                                  ____________________________________
                                  JERRY L. SMITH, JUDGE




CONCUR:




___________________________________
PAUL G. SUMMERS, JUDGE


___________________________________
DAVID G. HAYES, JUDGE




                                         -3 -